NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-14, 17-19, and 21-26 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Verplancken on 8/23/2022.

The application has been amended as follows: 
Please amend the title to read: “Reactor Design for Large-Area VHF Plasma Processing with Improved Uniformity”.
Please amend claim 1 to read:
(Currently Amended) A plasma processing chamber, comprising: 
a chamber body; 
a lid coupled to the chamber body defining a processing volume; 
a substrate support disposed within the processing volume; 
a faceplate coupled to the lid having a plurality of apertures formed therethrough; and 
a backing plate disposed between the faceplate and the lid, the backing plate comprising: 
a rectangular shaped body having a pair of long sides and a pair of short sides; 
a plurality of ferrite blocks disposed within a plurality of recesses formed within the backing plate on each long side of the rectangular shaped body, the plurality of recesses each having a cover disposed within the recess, wherein a dielectric spacer is disposed between each ferrite block and each cover, the dielectric spacer disposed above the ferrite block, each dielectric spacer surrounding the respective cover and located between the respective cover and the backing plate; and  
wherein each ferrite block may be formed from [[as]] a sinqle billet of material or [[of]] from multiple pieces thereof.

Please amend claim 17 to read:
(Currently Amended) A lid assembly, comprising: 
a lid configured to couple to a chamber body; 
a backing plate having a support frame coupled to the lid; 
a faceplate disposed proximate to the backing plate defining a gas volume
therebetween; 
a plurality of gas flow apertures formed through the faceplate; 
a plurality of ferrite blocks coupled to the backing plate, wherein each ferrite block of the plurality of ferrite blocks is disposed within a respective recess of a plurality of recesses within the backing plate, wherein the respective recess has a respective cover of a plurality of covers disposed within the respective recess, and wherein a dielectric spacer is disposed between each ferrite block and the respective cover, the dielectric spacer disposed above the ferrite block, each dielectric spacer surrounding the respective cover and located between the respective cover and the backing plate; and
wherein each ferrite block may be formed from [[as]] a sinqle billet of material or [[of]] from multiple pieces thereof.

Allowable Subject Matter
Claims 9-14 and 25 were previously indicated as allowable in the Non-Final Office Action dated 5/10/2022.

With this notice, claims 1-14, 17-19, and 21-26 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation: “a plurality of ferrite blocks disposed within a plurality of recesses…the plurality of recesses each having a cover disposed within the recess, wherein a dielectric spacer is disposed between each ferrite block and each cover” in the context of the other limitations of the claim.
Particularly, in regards to the Strang (US Patent 6,806,653) reference, the Examiner agrees that the reference does not teach the vertical relationship between the ferrite blocks, dielectric spacer, and the cover as imparted by the claim.

Regarding claim 17, the prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation: “a plurality of ferrite blocks disposed within a plurality of recesses…the plurality of recesses each having a cover disposed within the respective recess, and wherein a dielectric spacer is disposed between each ferrite block and the respective cover, the dielectric spacer disposed above the ferrite block, each dielectric spacer surrounding the respective cover and located between the respective cover and the backing plate” in the context of the other limitations of the claim.
Particularly, in regards to the Strang (US Patent 6,806,653) reference, the Examiner agrees that the reference does not teach the vertical relationship between the ferrite blocks, dielectric spacer, and the cover as imparted by the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/							/Benjamin Kendall/Examiner, Art Unit 1718                                                Primary Examiner, Art Unit 1718